 



[ * ] =Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
EXHIBIT 10.61
LICENSE AGREEMENT
     THIS LICENSE AGREEMENT is made and entered into as of August 24, 2004 (the
“Effective Date”) by and between InterMune, Inc., a Delaware corporation having
its principal place of business at 3280 Bayshore Blvd., Brisbane, California
94005 (“Licensee”), and Chiron Corporation, a Delaware corporation having its
principal place of business at 4560 Horton Street, Emeryville, California 94608
(“Chiron”).
BACKGROUND
     WHEREAS, Chiron has developed certain intellectual property rights with
respect to Hepatitis C Virus (“HCV” as hereinafter defined) which relate to the
HCV genome and encoded proteins;
     WHEREAS, Licensee desires to be engaged in the research and development of
small molecule inhibitors of the HCV genome and encoded proteins and related
therapeutics for the treatment of HCV infection, which activities fall within
the scope of the Chiron Patent Rights (as hereinafter defined);
     WHEREAS, Licensee wishes to obtain a license under the Chiron Patent Rights
for such purposes; and
     WHEREAS, Chiron is willing to grant, and has offered to grant Licensee a
license under the Chiron Patent Rights for a negotiable fully paid-up, one-time
fee; and
     WHEREAS, as an alternative to the arrangement whereby Licensee would secure
a license under the Chiron Patent Rights for a fully paid up one time fee,
Licensee wishes to enter into an arrangement pursuant to which Licensee shall
provide consideration for the license under Chiron Patent Rights by paying to
Chiron up-front fees, [ * ], milestone and royalty payments, which payments
represent Chiron’s interest in the value contributed by the licensure of Chiron
Patent Rights to Licensee’s program(s) for the research, development and
commercialization of Identified Products, as hereinafter defined.
     NOW, THEREFORE, in consideration of the above premises and the mutual
covenants contained herein, the parties hereto agree as follows:
1. DEFINITIONS
     For the purposes of this Agreement, the following definitions shall apply,
and the terms defined herein in plural shall include the singular and
vice-versa:
     1.1. “Affiliate” means, with respect to a party hereto, any corporation,
partnership, joint venture or other business arrangement which is controlled by,
controlling or under common control with such party, and shall include without
limitation any direct or indirect

1



--------------------------------------------------------------------------------



 



beneficial ownership of more than fifty percent (50%) of the voting stock or
participating profit interest of such corporation or other business entity.
Without limiting the generality of the foregoing, the Affiliates of Chiron
expressly exclude Novartis A.G, a Swiss corporation, and any Affiliate thereof
not otherwise an Affiliate of Chiron (collectively, “Novartis”) unless and until
such time as Novartis exercises its rights to control Chiron in accordance with
the terms and conditions of the November 20, 1994 Governance Agreement between
Chiron and Novartis’ predecessor in interest, Ciba-Geigy Limited.
     1.2. “Chiron Patent Rights” means the patents or patent applications owned
by Chiron listed in Exhibit A attached hereto and incorporated herein, together
with all patents issuing thereon, including any divisionals, continuations,
continuations-in-part, reissues, reexaminations and extensions thereof, and
foreign counterparts.
     1.3. “FDA” means the United States Food and Drug Administration and any
successor drug regulatory entity thereto.
     1.4. “HCV” means the Hepatitis C virus, including any isolates, strains or
mutations thereof.
     1.5. “Identified Products” means compounds that act on, whether by
modulation, stimulation, inhibition, or otherwise:
     1.5.1. the HCV [ * ] with respect to which Licensed Processes were employed
at any time during the course of the research, development or commercialization
of such compounds; or
     1.5.2. [ * ], with respect to which Licensed Processes were employed at any
time during the course of the research, development or commercialization of such
compounds; or
     1.5.3. HCV which [ * ] compounds (a) [ * ] compounds defined by 1.5.1 or
1.5.2 above [ * ] Licensed Processes were utilized at any time during the course
of the research, development or commercialization of such compounds; [ * ] (b) [
* ] activity that would infringe the Chiron Patent Rights but for the rights
granted hereunder.
     1.6. “IND” means a “Notice of Claimed Investigational Exemption for a New
Drug” filed with the FDA, as defined in 21 C.F.R. Part 312, or foreign
equivalent thereof.
     1.7. “Licensee Confidential Information” means Licensee’s confidential
and/or proprietary information relating to any Identified Product, including but
not limited to Licensee’s know-how, invention disclosures, technology,
libraries, targets, compounds, patents, proprietary
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-2-



--------------------------------------------------------------------------------



 



materials and/or technologies, economic information, business or research
strategies, trade secrets and material embodiments thereof.
     1.8. “Licensee Facility” means and is limited to the facilities of Licensee
and its Affiliates located at the locations specified in Exhibit B attached
hereto and incorporated herein and such other locations as Licensee may
designate in writing from time to time to Chiron. Licensee may add additional
locations to this list with Chiron’s prior written consent, which consent shall
not be unreasonably withheld and, upon such consent, such additional locations
shall be a Licensee Facility for purposes of this Agreement.
     1.9. “Licensed Composition” means any composition, the making, using,
selling, keeping, offering for sale, importing or exporting thereof would, but
for the license granted herein, infringe any Valid Claim within Chiron Patent
Rights, if practiced in a Reference Country.
     1.10. “Licensed Method” means any method or process, the practice of which
would, but for the license granted herein, infringe a Valid Claim of the Chiron
Patent Rights, (including, without limitation, the manufacture, use, sale,
keeping, offer for sale, importation or exportation of a product which would
infringe any such Valid Claim), if practiced in a Reference Country.
     1.11. “Licensed Processes” means any process that involves the use,
practice or manufacture of a Licensed Composition and/or Licensed Method,
including without limitation: [ * ].
     1.12. “Licensed Territory” means (a) for purposes of use of the Licensed
Processes, any country in the world where Licensee has a Licensee Facility; and
(b) for purposes of development and commercialization of Identified Products
means worldwide.
     1.13. “NDA” means an application submitted to the FDA or foreign equivalent
thereof, which contains the details of the manufacture and testing of a new drug
for purposes of obtaining regulatory approval to market such new drug.
     1.14. “Net Sales" shall be calculated in accordance with U.S. generally
accepted accounting principles and means the gross amount billed or invoiced for
sales or other dispositions of all Identified Products hereunder (other than
sales or other dispositions to Affiliates unless such Affiliate is the end
user), less the following deductions actually paid or incurred (to the extent
they are not already reflected in the amount invoiced and to the extent they are
not otherwise covered or reimbursed): (a) discounts, returns, allowances,
Medicaid rebates, and wholesaler chargebacks allowed and taken in amounts
customary in the trade; (b) import, export, excise, sales or use taxes, value
added taxes, and other taxes, tariffs or duties directly imposed and properly
allocable to Identified Product sales, but not taxes assessed on income derived
from Identified Product sales; (c) separately itemized shipping, freight charges
or insurance paid; and (d) amounts allowed or credited for retroactive price
reductions or rebates.
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-3-



--------------------------------------------------------------------------------



 



Where Identified Product is sold in the form of a combination product containing
one or more active ingredients in addition to an Identified Product, Net Sales
for such combination product will be calculated by multiplying actual Net Sales
of such Combination Product by the fraction A/(A+B) where A is the invoice price
of the Identified Product if sold separately, and B is the total invoice price
of any other active component or components, or devices, in the combination, if
sold separately. If, on a country-by-country basis, the other active component
or components in the combination are not sold separately in said country, Net
Sales for the purpose of determining royalties of the combination product shall
be calculated by multiplying actual Net Sales of such combination product by the
fraction A/C where A is the invoice price of the Identified Product, if sold
separately, and C is the invoice price of the combination product. If, on a
country-by-country basis, neither the Identified Product nor the other active
component or components of the combination product is sold separately in said
country, Net Sales for the purposes of determining royalties of the combination
product shall be determined by the parties by mutual agreement.
If Licensee receives any consideration for the sale or other disposal of any
Identified Product or for the use of any Identified Product other than monetary
consideration under bona fide arm’s length terms, then for the purposes of
calculating the royalty payable under this Agreement, such Identified Products
shall be deemed to be sold exclusively for money at the fair market price
generally achieved for such Identified Products in the country in which such
sale or other disposal or use occurred when such Identified Products are sold
alone and not with other products.
     1.15. “Payment Term” shall have the meaning set forth in Section 8.2.
     1.16. “Phase I Clinical Trial” shall mean first human dosing, such as
pursuant to a clinical trial, conducted in accordance with 21 C.F.R. 312.21(a)
or other applicable regulatory requirements outside the United States, designed
to establish the safety, and preliminary evidence of effectiveness, of a
pharmaceutical product for human use.
     1.17. “Phase II Clinical Trial” shall mean first human dosing pursuant to a
clinical trial, conducted in accordance with 21 C.F.R. 312.21(b) or other
applicable regulatory requirements outside the United States, of appropriate
size and designed to evaluate the effectiveness of a pharmaceutical product in
patients with the disease for its intended use and in the dosage range to be
prescribed by identifying the proportion of patients within the trial who
respond to the pharmaceutical product.
     1.18. “Phase III Clinical Trial” shall mean first human dosing pursuant to
a clinical trial, conducted in accordance with 21 C.F.R. 312.21(c) or other
applicable regulatory requirements outside the United States, that is conducted
after preliminary evidence suggesting effectiveness has been obtained, that is
of appropriate size and design to establish that a pharmaceutical product is
safe and effective for its intended use, to define warnings, precautions and
adverse reactions that are associated with the pharmaceutical product in the
dosage range to be prescribed, and to support regulatory approval of such
pharmaceutical product or label expansion of such pharmaceutical product.
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-4-



--------------------------------------------------------------------------------



 



     1.19. “Reference Countries” means the United States of America for any
activities that are conducted in the United States of America, and [ * ] for any
activities that are conducted outside the United States of America.
     1.20. “Research and Development Field” means the research and development
of Identified Products. The Research and Development Field is limited to the
research and development of [ * ] HCV [ * ], and expressly excludes research and
development related to [ * ]. Also excluded from the Research and Development
Field are the research and development of (i)  [ * ] and (ii)  [ * ].
     1.21. “Research and Development Term” shall have the meaning set forth in
Section 8.1.
     1.22. “[ * ]” means [ * ].
     1.23. “Valid Claim” means any claim of an issued (or granted) and unexpired
patent which has not been held unenforceable, unpatentable or invalid by a
decision of a court or governmental agency of competent jurisdiction, which
decision is unappealable or unappealed within the time allowed for an appeal,
and which has not been admitted by Chiron to be invalid or unenforceable
generally through reissue or disclaimer.
2. LICENSE
     2.1. Research and Development License Grant. Subject to all of the terms
and conditions in this Agreement, Chiron hereby grants to Licensee and to its
wholly owned subsidiaries and to those of its Affiliates conducting research and
development activities at the Licensee Facilities and to other of its Affiliates
approved in writing by Chiron, which approval shall not be unreasonably withheld
(collectively with Licensee, the “Licensed Entities”), a non-transferable,
non-exclusive license, without the right to sublicense (unless Chiron has
consented to such sublicense under Section 2.1(c) below), under the Chiron
Patent Rights, to use Licensed Compositions and Licensed Methods in the Research
and Development Field at a designated Licensee Facility in the Licensed
Territory during the Research and Development Term and to make, have made, use,
have used, sell, have sold, import, and export Identified Products during the
term of this Agreement (the “License”). The License shall be solely for the
benefit of:
          (a) Licensed Entities; or
          (b) Licensee and a bona fide third party collaborator of Licensee to
whom Chiron has granted a license under Chiron Patent Rights to practice
Licensed Processes in the Research and Development Field, as confirmed by
Chiron’s prior written acknowledgement; or
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-5-



--------------------------------------------------------------------------------



 



          (c) Licensee and any other third party bona fide research
collaborator, provided (i) Licensee has provided Chiron with prior written
notice identifying such third party collaborator and the scope of the
collaboration and (ii) Chiron has provided prior written consent to Licensee
providing such third party the benefit of the License, such consent not to be
unreasonably withheld or delayed. For purposes of this provision, consent shall
be favorably considered if, for example, the third party collaborator is granted
such benefit for research purposes only, is exclusive to Licensee with regard to
the benefit, retains no development or commercial rights to Identified Products
and ceases all such activities upon the termination of its relationship with
Licensee. Notwithstanding the foregoing, Chiron hereby acknowledges and consents
to [ * ], provided that [ * ], further provided that [ * ], and still further
provided that [ * ].
     2.2. Additional Licenses. For the avoidance of doubt, nothing in the
foregoing shall be construed as a restriction on any licensing, or otherwise
granting or authorizing, by Licensee of marketing, manufacturing, importing,
exporting, distribution, development, selling or other commercialization rights
to any Identified Product to a third party, and any third party so licensed
shall be free to exercise any such rights without any further obligation to
Chiron, provided that the sale of such Identified Product (including an
Identified Product in development) by or through such third party remains
subject to the payment, reporting and indemnity provisions of this Agreement.
Nothing in this paragraph is intended to grant to Licensee the right to
sublicense Chiron Patent Rights, Licensed Compositions or Licensed Methods to
third parties.
     2.3. Prior Activity. For the avoidance of doubt, the foregoing and all
subsequent terms of this Agreement shall be construed to embrace and apply to
any activity carried out by Licensee, [ * ], prior to the Effective Date within
the Research and Development Field, which activity may fall within the scope of
the Chiron Patent Rights, provided however, that Licensee shall pay to Chiron
within ten (10) days of the Effective Date any and all payments, if any, which
would have been due under Sections 3.1.3, 3.1.4 and 3.1.5 had the License been
granted prior to the Effective Date. Any Identified Products subject to such
payment(s), including latest stage of clinical achievement for each such
Identified Product, are listed in Exhibit C attached hereto and incorporated
herein. In the event that no such payments are due and owing to Chiron pursuant
to the prior sentence, Licensee hereby represents that it does not have any
products in development which, as of the Effective Date, would have triggered
any payments due under Sections 3.1.3, 3.1.4 and 3.1.5. Notwithstanding the
foregoing, any rights granted to Licensee pursuant to this Section 2.3 shall
terminate as of the Effective Date in the event of a termination of this
Agreement by Chiron pursuant to Section 8.3.1(b) below.
     2.4. Use Limitations. Licensee shall not have any rights under the Chiron
Patent Rights other than those specified in Sections 2.1 and 2.2, all other
rights being retained by Chiron. Without limiting the foregoing, Licensee shall
not use Licensed Processes outside the Research and Development Field or for the
benefit of any third party not permitted by Section 2.1. In the event that [ *
], such Identified Products shall be subject to the milestone and royalty
provisions herein and Licensee shall [ * ]. Without limiting the foregoing,
Chiron grants Licensee no rights under the Chiron Patent Rights to make, have
made, use, sell or otherwise
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-6-



--------------------------------------------------------------------------------



 



[ * ]. Notwithstanding any other provision in this Section 2.4, [ * ] shall have
the right to [ * ] in the Research and Development Field.
     2.5. Marketing Arrangements. In connection with arrangements with third
parties whereby such third parties would distribute or market Identified
Products, Licensee agrees to comply and to cause such third parties to comply
with all terms and conditions of this Agreement. For the avoidance of doubt,
neither Licensee nor any such third party that develops, distributes or markets
Identified Products shall be required to make duplicate payments for any one
Identified Product for which payment has been received by Chiron.
3. PAYMENTS
     3.1. Payments. In consideration of Chiron’s grant of the License to
Licensee, Licensee shall, in addition to the other Licensee obligations
referenced herein, make to Chiron the payments referenced in this Section 3.1.
          3.1.1 License Issuance Fee. Within thirty (30) days following the
Effective Date, Licensee shall pay to Chiron a non-refundable license issuance
fee (the “Issuance Fee”) of Three Hundred Seventy Five Thousand U.S. Dollars
($375,000).
          3.1.2 [ * ]. On [ * ] of the Effective Date during the Research &
Development Term, [ * ], Licensee shall pay to Chiron [ * ] (the “[ * ]”) in the
amount of [ * ] U.S. Dollars ($[ * ]). The [ * ] shall be creditable against
royalty payments referenced in Sections 3.1.4 and 3.1.5, if any, for [ * ].
Royalty payments payable in excess of the [ * ] shall not be creditable against
any [ * ].
          3.1.3 Milestone Payments. With respect to each and every Identified
Product developed by (i) Licensed Entities; or [ * ] which reaches the milestone
events referenced in this Section 3.1.3, Licensee shall pay to Chiron the
following milestone payments:
               (a) Upon filing of an IND or commencement of Phase I Clinical
Trials (or foreign equivalent), whichever occurs first: $500,000; and
               (b) [ * ]; and
               (c) [ * ]; and
               (d) [ * ]; and
               (e) [ * ].
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-7-



--------------------------------------------------------------------------------



 



          For the avoidance of doubt, each payment pursuant to clause (a), (b),
(c), (d) or (e) above shall be non-refundable, non-creditable, non-cancelable
and payable once (and only once) with respect to each Identified Product
regardless of the number of countries in which clinical trials are conducted or
NDA or equivalent product registrations are filed or approved, and regardless of
how many NDA or equivalent product registrations are filed or approved in any
country with respect to such Identified Product. For the further avoidance of
doubt, “commencement of Clinical Trial” shall mean the date of first such dosing
of Identified Product in humans as part of such trial.
          3.1.4 Royalty Payments for [ * ] Identified Product [ * ]. Licensee
shall, until the expiration of the Payment Term, pay to Chiron, within [ * ]
days after the end of each calendar [ * ], an earned royalty equal to [ * ]
percent ([ * ]%) of Net Sales of each Identified Product that [ * ].
          3.1.5. Royalty Payments for [ * ] Identified Products. Licensee shall,
until the expiration of the Payment term, pay to Chiron, within [ * ] days after
the end of each calendar [ * ], an earned royalty equal to [ * ] percent ([ *
]%) of Net Sales of each Identified Product that [ * ].
     3.2. Manner of Payment. All payments hereunder shall be in United States
dollars in immediately available funds and shall be made by wire transfer to
such bank account as may be designated from time to time by Chiron.
          3.2.1 Exchange Rate. In the event that Identified Products are sold in
currencies other than United States dollars, Net Sales shall be calculated by
Licensee in accordance with generally accepted accounting principles. Net Sales
in such other currencies shall be converted into U.S. dollars at the end of each
royalty reporting period using an exchange rate equal to the simple average of
the daily “U.S. dollar noon buying rates” on each business day of the applicable
royalty reporting period, as published at 12:00pm daily New York time by the
Federal Reserve Bank of New York (available on Bloomberg & Reuters). Royalty
payments due to Chiron pursuant to Sections 3.1.4 and 3.1.5 shall be calculated
based on the Net Sales in United States dollars as calculated above.
          3.2.2 Blocked Currency. In the event that restrictions or prohibitions
imposed by a national or international government authority preclude conversion
of a national or international currency into United States dollars, Licensee and
Chiron shall consult to find a prompt and acceptable solution and, prior to
Licensee and Chiron determining such an acceptable solution, Licensee shall
handle all money received by Licensee from the sale or other distribution of
Identified Products as Chiron may lawfully direct. The cost and expense incurred
as a consequence of any such handling shall be borne equally by Licensee and
Chiron. Notwithstanding the foregoing, if any national or international currency
cannot be converted into United States dollars when payment to Chiron is due and
payable under Section 3.1 above, Licensee shall deposit the local currency
equivalent of the United States dollar payment amount due and payable to Chiron
in an interest-bearing account in the name of Chiron. In the event that
conversion into United States dollars of any payment amount due and payable to
Chiron deposited in an interest-bearing account pursuant to the previous
sentence becomes possible,
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-8-



--------------------------------------------------------------------------------



 



Licensee shall deliver such payment amount to Chiron promptly, however, if
conversion of any such amount is not possible within twelve (12) months after
the date payment was due and payment to Chiron, Licensee shall transfer to
Chiron the amount deposited in the name of Chiron, together with all interest
accrued on the amount deposited after the date of deposit.
          3.2.3 Late Payment. Any payment, including, without limitation,
royalty payments, made by Licensee hereunder after the date such payment is due,
shall bear interest at the lesser of: (a) [ * ] basis points above the three
(3) month United States Dollar LIBOR as published in the Wall Street Journal on
the day which is two business days prior to the date the payment is due, or
(b) the maximum rate permitted by applicable law (the “Interest Rate”). The
Interest Rate shall be calculated from the date payment was due until actually
received by Chiron (the “Interest Period”) based on actual number of days lapsed
and a 360-day year. If the Interest Period extends beyond three (3) months, at
the beginning of each three (3) month interval, the Interest Rate will be
recalculated using the current three (3) month LIBOR, as described above, until
the payment is received.
          3.2.4 Underpayment. If an Inspection (as defined in Section 4.3
hereafter) reveals an underpayment, then Licensee shall promptly make up such
underpayment with interest at the Interest Rate.
     3.3. Withholding Taxes. To the extent a statutory tax withholding
obligation is imposed by a governmental authority upon any payment due and
payable hereunder, Licensee shall be entitled to withhold from such payment to
Chiron the amount, if any, of any tax assessed against Licensee and actually
withheld, provided that such tax is only for the account of Licensee and
evidence of the payment of such tax is promptly provided to Chiron. Licensee
shall pay the amount of such tax to the proper taxing authority and shall be
entitled to deduct the amount of such tax from the payment to be made by
Licensee to Chiron. Licensee shall advise Chiron of any tax payment made for the
benefit of Chiron pursuant to this Section 3.3 and provide Chiron copies of tax
receipts for all taxes paid and deducted from the payment due and payable to
Chiron, together with copies of all pertinent communications from or with
governmental authorities with respect thereto. At Chiron’s reasonable request
and at Chiron’s reasonable expense, Licensee shall reasonably assist Chiron in
any effort by Chiron in claiming any exemption from such deductions or
withholdings under any double taxation or similar agreement or treaty from time
to time in force, and in minimizing the amount required to be so withheld or
deducted.
4. STATEMENTS, RECORDS AND INSPECTION
     4.1. Statements. All milestone and royalty payments made to Chiron
hereunder shall be accompanied by a written statement setting forth in
reasonable detail the calculation thereof, including, for example, in the case
of royalty payments, the gross amount billed or invoiced by the Licensee or an
affiliate or commercial collaborators or any other third party for the sale or
distribution for the Identified Product, itemized deductions against such gross
amount, and Net Sales on a country-by country basis. Such statement shall
contain reference to Net Sales by territory in United States Dollars, as
calculated by the method in Section 3.2.
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-9-



--------------------------------------------------------------------------------



 



     4.2. Record Keeping. Licensee shall keep and maintain, and shall cause its
Affiliates [ * ] to keep and maintain, complete and accurate books of account
and adequate records of all sales of Identified Products in sufficient detail to
permit Chiron to confirm the accuracy of reported royalties hereunder, including
without limitation, general accounting ledgers, invoice/sale registers, original
invoices and shipping documents, tax returns, inventory and manufacturing
records, sublicense and distributor agreements and price lists, product catalogs
and other marketing materials, and shall retain such books and records for a
period of three years from the last day of the calendar quarter in which such
sales were made.
     4.3. Inspection. Chiron may from time to time and at any reasonable time,
not exceeding once every twelve (12) months, use a Chiron auditor (or such firm
of certified public accountants (“auditor”) as Chiron may select), to inspect
the books and records of the Licensee, Licensee’s Affiliates [ * ], as the case
may be, and records and books of sublicensees, to the extent necessary in order
to verify the accuracy of any report or payment made under this agreement, or in
the case of Licensee’s failure to make reports or pay royalties, to obtain
information as to the royalty payable for any such period, by Licensee to Chiron
(within the three (3) full-year period immediately preceding such audit) (the
“Inspection”). Books and records shall include but not be limited to:
(a) Accounting General Ledgers (electronically if available); (b) Invoice/Sales
Registers; (c) Original Invoice and Shipping Documents; (d) Federal and State
Business Tax Returns; (e) Company Financial Statements; (f) Sales Analysis
Reports; (g) Inventory and or Manufacturing Records; (h) Sub-License and
Distributor Agreements; and (i) Price Lists, Product Catalogs and Other
Marketing Materials. Licensee agrees to maintain such books and records for a
period of not less than [ * ] years from the date each royalty report is
submitted to Chiron. Such Inspection shall be at Chiron’s expense unless a
royalty payment deficiency is determined and such deficiency is [ * ] percent ([
* ]%) or greater, for any royalty reporting period included in the examination.
In such case the Licensee shall be responsible for reimbursing Chiron for the
examination fee and expenses charged by the auditor. Any underpayment as
determined by the auditor shall be paid promptly to Chiron and will bear
interest in accordance with Section 3.2.3. Licensee agrees to pay past due
royalties for any royalty deficiency error as determined by the auditor, which
affects periods prior to the period under audit. Chiron and the auditor shall
maintain in confidence such Inspection and its resulting report. The auditor may
from time to time consult with Chiron and any of its employees or third party
counsel on questions as they relate to the licensed technology. The auditor may
not disclose financial or proprietary information except as required by the
license agreement or if it already exists in the public domain.
5. REPRESENTATIONS AND WARRANTIES; DISCLAIMER
     5.1. Mutual Warranties. Each party represents and warrants to the other
party that (a) it has all requisite corporate power and authority to enter into
this Agreement, to grant the licenses granted by it hereunder, and to perform
its other obligations under this Agreement, (b) execution of this Agreement and
the performance by the warranting party of its obligations hereunder, including,
without limitation, the licenses granted by that party hereunder, have been duly
authorized, and (c) this Agreement is fully binding and enforceable in
accordance with its terms.
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-10-



--------------------------------------------------------------------------------



 



     5.2. Licensee Warranties and Covenants. Licensee warrants, represents and
covenants that:
          5.2.1. all of Licensed Entities’ activities related to its use of the
Chiron Patent Rights pursuant to this Agreement shall comply in all material
respects with all applicable legal and regulatory requirements, including,
without limitation, all applicable regulatory requirements; and
          5.2.2. no Licensed Entity shall engage in any activities that would
infringe the Chiron Patent Rights and are outside the scope of the Research and
Development License to be granted hereunder (e.g., without limitation, use of
the Licensed Processes outside the Licensee Facility or after the termination of
the Research and Development Term); and
          5.2.3. it shall obtain from any [ * ] a written undertaking requiring
such [ * ] to perform the payment obligations referenced in Article 3 herein;
and
          5.2.4 that it shall promptly provide Chiron with a copy of such
written undertaking described in Section 5.2.3 above.
     5.3. Chiron Warranties. Chiron represents and warrants to Licensee that, as
of the Effective Date, the [ * ] for all Identified Products [ * ] and [ * ] for
[ * ] Identified Products [ * ] are [ * ] for certain of the Chiron Patent
Rights.
     5.4. DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, CHIRON
MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, INCLUDING ANY EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE CHIRON PATENT RIGHTS OR ANY
LICENSE GRANTED BY CHIRON HEREUNDER, OR WITH RESPECT TO ANY PRODUCTS OR SERVICES
OF LICENSEE. FURTHERMORE, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A
WARRANTY THAT ANY PATENT OR OTHER PROPRIETARY RIGHTS INCLUDED IN THE CHIRON
PATENT RIGHTS ARE VALID OR ENFORCEABLE OR THAT LICENSED ENTITIES’ USE OF THE
CHIRON PATENT RIGHTS CONTEMPLATED HEREUNDER DOES NOT INFRINGE ANY PATENT RIGHTS
OR OTHER INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.
     5.5. Patent Matters. Chiron shall have the exclusive right to take action
against any infringement of any of the Chiron Patent Rights, in its sole
discretion. Licensee shall cooperate reasonably in any action Chiron may take
against any such infringement, upon Chiron’s request and at Chiron’s expense.
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-11-



--------------------------------------------------------------------------------



 



6. LIMITATION OF LIABILITY
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR OTHERWISE, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER
ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY, OR OTHER LEGAL OR EQUITABLE THEORY
FOR ANY INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES.
7. INDEMNITY
     7.1. Licensee Indemnity. Subject to Section 7.2, Licensee shall indemnify,
defend and hold harmless Chiron and its Affiliates and the officers, directors,
employees, agents and representatives of Chiron and its Affiliates from and
against any and all claims, threatened claims, damages, losses, suits,
proceedings or liabilities of any kind (“Claims”) arising out of or relating to
Licensed Entities’ manufacture, use, sale, offering for sale, importation or
exportation of Identified Products or to its use otherwise of the Chiron Patent
Rights, including without limitation, Claims based on product liability or
infringement of third party patent or intellectual property rights, except to
the extent any such Claim arises from the negligence or willful misconduct or
material breach of this Agreement by Chiron.
     7.2. Indemnification Procedures. Chiron shall notify Licensee in writing
promptly upon becoming aware of any Claim to which such indemnification may
apply. Licensee shall be relieved of its obligation of indemnification to the
extent, and only to the extent, Licensee is prejudiced by any failure of Chiron
to provide Licensee with the foregoing notice of any such Claim within a
reasonable period of time. Licensee shall have the right to assume and control
the defense of the Claim at its own expense. If the right to assume and have
sole control of the defense is exercised by Licensee, Chiron shall have the
right to participate in, but not control, such defense at its own expense and
Licensee’s indemnity obligations shall be deemed not to include attorneys’ fees
and litigation expenses incurred by Chiron after the assumption of the defense
by Licensee. If Licensee does not assume the defense of the Claim, Chiron may
defend the Claim at Chiron’s expense but shall have no obligation to do so.
Chiron will not settle or compromise the Claim without the prior written consent
of Licensee, and Licensee will not settle or compromise the Claim in any manner
which would have an adverse effect on Chiron without the consent of Chiron,
which consent, in each case, will not be unreasonably withheld. Chiron shall
reasonably cooperate with Licensee and will make available to Licensee all
pertinent information under the control of Chiron.
     7.3. Presumptions and Burden of Proof Regarding Claims of Exempt Product
Status. The parties agree that there shall be a presumption that inhibitor
compounds of (i) the HCV [ * ] or [ * ] HCV [ * ], or (iii) HCV, which [ * ] HCV
[ * ] arising prior to the expiration of Chiron Patent Rights in the relevant
Reference Country from Licensee’s program for research, development and
commercialization of HCV [ * ] products (a “Product in Question”) are Identified
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-12-



--------------------------------------------------------------------------------



 



Products, and are subject to the obligations governing Identified Products
provided herein. In the event that Licensee contends that a Product In Question
is not an Identified Product (an “Exempt Product”) Licensee shall have the
burden of proving such contention by a [ * ], and the provisions of Section 7.4
shall apply.
     7.4. Exempt Product Notification. In the event that Licensee or any
Licensee Affiliate makes an IND submission (or foreign equivalent) for any
Product in Question after the Effective Date which Licensee contends to be an
Exempt Product, Licensee shall provide Chiron a written notice providing
particular and sufficient facts which are the basis for such contention (the
“Exempt Product Notification”). Licensee shall provide Chiron with the Exempt
Product Notification within thirty (30) days following IND (or foreign
equivalent) filing of any alleged Exempt Product by Licensee (the “Exempt
Product Notification Period”).
In the event that Licensee submits to Chiron an Exempt Product Notification,
Chiron shall have the right to [ * ]. In the event that Chiron disputes
Licensee’s claim that the Product in Question is an Exempt Product [ * ], the
dispute shall be governed by the dispute resolution provisions provided herein,
provided that the [ * ] and burden of proof provisions referenced in Section 7.3
shall apply to such dispute resolution.
In the event that Licensee fails to provide Chiron with an Exempt Product
Notification within the Exempt Product Notification Period, [ * ].
In the event that a Product In Question is determined by action under this
Section 7.4 to qualify as an Identified Product (provided that such
determination is either accepted or no longer subject to challenge by Licensee
under the dispute resolution provisions herein) at a time after the achievement
of a corresponding milestone event for the Product In Question, and in the event
the milestone payment relating to the same was not paid when it was due, any
such unpaid milestone payment shall become immediately due and bear interest for
the period of non-payment as provided in Section 3.2.3 above.
8. TERM AND TERMINATION
     8.1. Research and Development Term. The “Research and Development Term”
shall be the period commencing from the Effective Date and ending on the earlier
of (a) the date as of which Chiron receives Licensee’s notification that
Licensee no longer desires to exercise the research and development License
(granted under Section 2.1) and has permanently ceased all use of Licensed
Processes or other activities which fall within the scope of the Chiron Patent
Rights, or (b) the last to expire patent containing a Valid Claim within the
Chiron Patent Rights in the relevant Reference Country in which Licensee or a
Licensee Affiliate is conducting research activities.
     8.2. Payment Term; Expiration. Licensee’s obligation to make milestone
payments as specified in Section 3.1.3, and royalty payments on Net Sales of
Identified Products pursuant
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-13-



--------------------------------------------------------------------------------



 



to Sections 3.1.4 and 3.1.5, shall terminate upon [ * ] (the “Payment Term”). In
acknowledgement of Licensee’s agreement to enter into a deferred payment
arrangement instead of paying a fully negotiable up-front fee for the license to
the Chiron Patent Rights referenced herein, Licensee agrees that Licensee’s
obligation to pay milestone and royalty payments as referenced herein shall be
unconditional and irrevocable during the Payment Term, notwithstanding [ * ].
This Agreement shall expire upon the expiration of the Payment Term. Upon
expiration of the Payment Term, all rights of Licensee hereunder shall
automatically become fully paid-up, royalty-free, irrevocable, fully
sublicenseable and perpetual.
     8.3. Termination.
          8.3.1. Chiron shall have the right to terminate this Agreement, at
Chiron’s sole discretion, upon delivery of written notice to Licensee, upon the
occurrence of any of the following:
          (a) In the event of any material breach by Licensee of any terms and
conditions of this Agreement, provided that such breach has not been cured
within sixty (60) days after written notice thereof is given by Chiron to
Licensee; or
          (b) In the event that Licensee or any [ * ] challenges or knowingly
supports (other than pursuant to a subpoena or other court order) a challenge to
the validity of any of the Chiron Patent Rights. Chiron’s termination rights
under this Section 8.3.1(b) may be exercised by Chiron at any time subsequent to
Licensee’s (or any [ * ]) challenge to the validity of the Chiron Patent Rights.
          8.3.2. Either party shall have the right to terminate this Agreement,
upon the filing by the other party in any court or agency pursuant to any
statute or regulation of the United States or any state a petition in bankruptcy
or insolvency or for reorganization or similar arrangement or for the
appointment of a receiver or trustee of such party or its assets, upon the
proposal of a written agreement of composition or extension of its debts, or if
such party is served with an involuntary petition against it in any insolvency
proceeding, upon the ninety-first (91st) day after such service if such
involuntary petition has not previously been stayed or dismissed, or upon the
making by such party of an assignment for the benefit of its creditors.
     8.4. Effect of Termination or Expiration.
          8.4.1. In General. Upon termination of this Agreement for any reason:
               (a) All rights and licenses to use Licensed Compositions and
Licensed Methods granted to Licensee in Article 2 shall terminate, and Licensee
shall cease all use of Chiron Patent Rights, provided, however, that Licensee
retains all rights and licenses to research, develop, make, have made, use, have
used, sell, have sold, import and export Identified Products granted to Licensee
in Article 2 to the extent that the exercise of such rights does not infringe
any Chiron Patent Rights, subject to Licensee’s obligations under Articles 3, 4
and 7;
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-14-



--------------------------------------------------------------------------------



 



               (b) Chiron shall have the right to obtain specific performance of
Licensee’s payment obligations referenced in Section 3.1, including, without
limitation, Licensee’s royalty and milestone obligations referenced therein;
               (c) Chiron shall have the right to retain all amounts previously
paid to Chiron by Licensee; and
               (d) Neither party shall be relieved of any obligation which
accrued prior to the effective date of such expiration or early termination; in
particular, without limitation, Licensee shall remain obligated to pay to Chiron
all amounts which have accrued hereunder as of such date, all in accordance with
Section 3.
          8.4.2. Survival. Except as expressly provided herein, the following
provisions shall survive expiration or termination of this Agreement: Article 1,
Article 2 (to the extent provided in Section 8.4.1 above), Article 3, Article 4,
Article 5, Article 6, Article 7, Section 8.2, Article 9, Article 10 and any
other provisions which by their nature are intended to survive termination.
9. CONFIDENTIAL INFORMATION
     9.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the parties agree that, for the term
of this Agreement and for ten (10) years thereafter, Chiron (the “Receiving
Party”) agrees that with respect to whatever Licensee Confidential Information
it receives from Licensee (the “Disclosing Party”) hereunder, the Receiving
Party shall keep such Licensee Confidential Information confidential and shall
not publish or otherwise disclose or use such Licensee Confidential Information
for any purpose other than as provided for by in this Agreement except for
Licensee Confidential Information that the Receiving Party can establish:
          (a) was already known to the Receiving Party (other than under an
obligation of confidentiality), at the time of disclosure by the Disclosing
Party and such Receiving Party has documentary evidence to that effect;
          (b) was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party;
          (c) became generally available to the public or otherwise part of the
public domain after its disclosure or development, as the case may be, and other
than through any act or omission of the Receiving Party in breach of this
confidentiality obligation;
          (d) was disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a third party who had no obligation to the
Disclosing Party not to disclose such information to others; or
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-15-



--------------------------------------------------------------------------------



 



          (e) was independently discovered or developed by or on behalf of the
Receiving Party without the use of the Licensee Confidential Information and the
Receiving Party has documentary evidence to that effect.
     9.2 Authorized Disclosure and Use. Notwithstanding the foregoing
Section 9.1, Chiron may disclose Licensee Confidential Information to the extent
such disclosure is required to comply with a court order or applicable
governmental law or regulation, including, without limitation, law and
regulations of the United States Securities and Exchange Commission, the
National Association of Securities Dealers or any national stock exchange
regulation, and except as expressly provided herein. In addition, either party
may disclose the terms of this Agreement to its accountants or attorneys or its
potential or actual partners or collaborators under an obligation of
confidentiality no less stringent than that provided in Section 9.1 above. In
the event Chiron is required by court order to disclose Licensee Confidential
Information, Chiron shall provide sufficient notice to Licensee and such
reasonable cooperation and assistance to enable Licensee to seek a protective
order or otherwise prevent or limit disclosure or use of such Licensee
Confidential Information.
     9.3 Publicity. Neither Licensee nor Chiron shall make any public
announcement concerning the economic terms of this Agreement without the prior
written consent of the other party. Notwithstanding the foregoing, the parties
agree that either party shall have the right to issue a public announcement
regarding the execution of this Agreement following such execution. The party
making such public announcement shall submit the proposed form of such public
announcement to the other party and shall incorporate the other party’s
reasonable comments and suggestions prior to issuance of such public
announcement.
10. GENERAL
     10.1. Provisions Contrary to Law. In performing this Agreement, the parties
shall comply with all applicable laws. Wherever there is any conflict between
any provision of this Agreement and any law, the law shall prevail, but in such
event the affected provision of this Agreement shall be limited or eliminated
only to the extent necessary, and the remainder of this Agreement shall remain
in full force and effect. In the event the terms of this Agreement are
materially altered as a result of the foregoing, the parties shall renegotiate
in good faith the terms of this Agreement to resolve any inequities.
     10.2. Notices. Any notice required or permitted to be given by this
Agreement shall be in writing and shall be delivered by hand or overnight
courier with tracking capabilities or mailed postage prepaid by first class,
registered or certified mail addressed as set forth below unless changed by
notice so given:
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-16-



--------------------------------------------------------------------------------



 



If to Chiron:
Chiron Corporation
4560 Horton Street
Emeryville, California 94068-2916
Attention: President, Chiron BioPharmaceuticals
Fax: (510) 923-3832
Copy to: Office of the General Counsel
Fax: (510) 654-5360
If to Licensee:
InterMune, Inc.
3280 Bayshore Blvd.
Brisbane, California 94005
Attention: General Counsel
Fax: (415) 508-0006
     Any such notice shall be deemed delivered on the date received. In addition
to any notices required or permitted hereunder, the parties shall use the
contact information below for purposes of providing accounting or payment
information set forth in Articles 3 and 4 hereof:
If to Chiron:
Chiron Corporation
4560 Horton Street
Emeryville, California 94068-2916
Attention: Manager, R&D Operations
Tel: (510) 923-8128
Fax: (510) 923-8341
If to Licensee:
InterMune, Inc.
3280 Bayshore Blvd.
Brisbane, California 94005
Attention: Chief Financial Officer
Tel: (415) 466-2269
Fax: (415) 466-2369
     10.3. Force Majeure. Neither party shall be liable for delay or failure in
the performance of any of its obligations hereunder if such delay or failure is
due to causes beyond its reasonable control, including, without limitation, acts
of God, fires, earthquakes, strikes and labor disputes, acts of war, civil
unrest or intervention of any governmental authority; provided, that the
affected party promptly notifies the other party and further provided that the
affected party shall use its commercially reasonable efforts to avoid or remove
such causes of non-
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-17-



--------------------------------------------------------------------------------



 



performance and shall continue performance with the utmost dispatch whenever
such causes are removed. When such circumstances arise, the parties shall
negotiate in good faith any modifications of the terms of this Agreement that
may be necessary or appropriate in order to arrive at an equitable solution.
     10.4. Use of Names. Licensee, at its sole cost and expense, shall be
responsible for the selection, registration and maintenance of all trademarks
which it employs in connection with its activities conducted pursuant to this
Agreement, if any, and shall own and control such trademarks. Nothing in this
Agreement shall be construed as a grant to Licensee of rights, by license or
otherwise, to the use of any trademarks, service marks, logos or the name of
Chiron for any purpose. Neither party shall use the name or marks or logos of
the other party for any purpose without the prior written consent of such other
party.
     10.5. Assignment. Neither party shall assign its rights or obligations
under this Agreement without the prior written consent of the party, except that
(i) Chiron may, without Licensee’s consent, assign all of its rights and
obligations hereunder in connection with any transfer of all of the Chiron
Patent Rights, to any Affiliate of Chiron or another third party, (including,
without limitation, a successor in interest) provided, however, that such
Affiliate or assignee or successor in interest agrees to be bound by the terms
of this Agreement; and (ii) Licensee may and shall assign all of its rights and
obligation hereunder to a successor in interest of the entire business to which
this Agreement relates, provided that such successor in interest agrees to be
bound by the terms of this Agreement. Subject to the foregoing, this Agreement
shall inure to the benefit of and be binding on the parties’ permitted
successors and assigns.
     10.6. Waivers and Modifications. The failure of any party to insist on the
performance of any obligation hereunder shall not be deemed to be a waiver of
such obligation. Waiver of any breach of any provision hereof shall not be
deemed to be a waiver of any other breach of such provision or any other
provision. No waiver, modification, release or amendment of any obligation under
or provision of this Agreement shall be valid or effective unless in writing and
signed by all parties hereto.
     10.7. Choice of Law and Jurisdiction. This Agreement shall be governed by
and shall be construed in accordance with the laws of the State of California
without regard to the conflicts of laws provisions thereof.
     10.8. Dispute Resolution. Any dispute arising out of or in connection with
this Agreement shall be resolved by the parties in the following manner:
          10.8.1. Informal Settlement. Either party may initiate resolution of
such controversy by providing to the other party a brief and concise statement
of the initiating party’s claims, together with relevant facts supporting them,
and referring to this Section 10. For a period of sixty (60) days from the date
of such statement, or such longer period as the parties may agree in writing,
the parties shall make good faith efforts to settle the dispute. Such efforts
shall include, without limitation, full presentation of the parties’ respective
positions before their respective designated senior executives.
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-18-



--------------------------------------------------------------------------------



 



          10.8.2. Arbitration. Any controversy or claim arising out of or
relating to this Agreement or the validity, inducement, or breach thereof, shall
be settled by binding arbitration before three arbitrators in accordance with
the Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
then pertaining, except where those rules conflict with this provision, in which
case this provision controls. The parties hereby consent to the jurisdiction of
the federal district court for the district in which the arbitration is held for
the enforcement of this provision and the entry of judgment on any award
rendered hereunder. Should such court for any reason lack jurisdiction, any
court with jurisdiction shall enforce this clause and enter judgment on any
award. Each arbitrator shall be an attorney who has at least fifteen (15) years
of experience with a law firm or corporate law department of over twenty-five
(25) lawyers or was a judge of a court of general jurisdiction. The arbitration
shall be held in San Francisco, California or such other place as the parties
agree, and in rendering the award the arbitrators must apply the substantive law
of California (except where that law conflicts with this clause), except that
the interpretation and enforcement of this arbitration provision shall be
governed by the Federal Arbitration Act. The arbitrators shall be neutral,
independent, disinterested, impartial and shall abide by the Code of Ethics for
Arbitrators in Commercial Disputes approved by the AAA. Within forty-five
(45) days of initiation of arbitration, each party shall select its arbitrator.
The third arbitrator shall be mutually agreed upon by the two arbitrators chosen
by the parties. In the event that the two arbitrators cannot agree on a third
arbitrator within sixty (60) days of their approval then AAA shall appoint an
arbitrator who shall be an attorney who has at least fifteen (15) years of
experience with a law firm or corporate law department of over twenty-five
(25) lawyers or was a judge of a court of general jurisdiction. The parties
shall reach agreement upon and thereafter follow procedures assuring that the
arbitration will be concluded and the award rendered within no more than eight
months from selection of the arbitrators. Failing such agreement, the AAA will
design and the parties will follow procedures that meet such a time schedule.
Each party has the right before or, if the arbitrator cannot hear the matter
within a acceptable period, during the arbitration to seek and obtain from the
appropriate court provisional remedies such as attachment, preliminary
injunction, replevin, etc., to avoid irreparable harm, maintain the status quo
or preserve the subject matter of the arbitration. Notwithstanding the
foregoing, either party may seek an order from a court of competent jurisdiction
to restrain the other from violating the nondisclosure provisions of Article 9,
the restrictions on use of trademarks in Section 10.4, or the limitations on the
use of the Chiron Patent Rights set forth in Article 2.
     10.9. Entire Agreement. This Agreement and the exhibits hereto constitute
the entire agreement between the parties as to the subject matter hereof, and
supersede all prior negotiations, representations, agreements and understandings
regarding the same.
     10.10. Counterparts. This Agreement may be executed in counterparts with
the same effect as if both parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.
     10.11. Relationship of the Parties. Each party is an independent contractor
under this Agreement. Nothing contained herein is intended or is to be construed
so as to constitute Chiron and Licensee as partners, agents or joint venturers.
Neither party shall have any express or implied right or authority to assume or
create any obligations on behalf of or in the name of the
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-19-



--------------------------------------------------------------------------------



 



other party or to bind the other party to any contract, agreement or undertaking
with any third party.
     10.12. Headings. Headings and captions are for convenience only and are not
be used in the interpretation of this Agreement.
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
set forth above.

                  CHIRON CORPORATION       INTERMUNE, INC.
 
               
By:
  /s/ Craig A. Wheeler       By:   /s/ Thomas Kassberg
 
               
 
  Craig A. Wheeler       Name:   Thomas Kassberg
 
  President, Chiron BioPharmaceuticals       Title:   Sr. VP Business
Development
 
               

[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-20-



--------------------------------------------------------------------------------



 



EXHIBIT A
Patents Relating to HCV
[ * ]
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-21-



--------------------------------------------------------------------------------



 



EXHIBIT B
Location(s) of Licensee Facility(ies)
InterMune, Inc., 3280 Bayshore Boulevard, Brisbane, CA 94005
[ * ]
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-22-



--------------------------------------------------------------------------------



 



EXHIBIT C
Identified Product(s) and Latest Stage of Clinical Achievement for each such
Identified
Product arising from Licensee’s Prior Activity
(None)
 

[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-23-